Exhibit 10.6

 

CONSULTING AGREEMENT

 

This consulting Agreement (the “Agreement”) is made and entered into effective
the ____ day of March, 2014 by and between Dr. Randolph Johnson (the
“Consultant”, with principal address at _________________________), and
AtheroNova Inc., (the “Client”, with its principal offices located at 2301
Dupont Drive Suite 525 Irvine, CA 92612).

 

Whereas, Consultant is in the business of providing services for research and
development, project management, management consulting, business advisory, and
general assistance to the Client;

 

Whereas, the Client deems it to be in its best interest to retain Consultant to
render to the Client such services as may be needed; and

 

Whereas, Consultant is ready, willing and able to render such consulting and
advisory services to Client.

 

Now therefore, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which hereby acknowledged, the
parties hereto agree as follows:

 

1.

CONSULTING SERVICES

 

The Client hereby retains the Consultant as an independent consultant to the
Client and the Consultant hereby accepts and agrees to such retention as a
Consulting Chief Operating Officer.

 

It is acknowledged and agreed by the Client that Consultant has provided
information regarding Consultant’s qualifications in clinical, development and
educational areas and Consultant has experience with research and development of
drug products including cardiovascular compounds. Consultant hereby also commits
to assist in the fundraising, public awareness and associated travel to funding
sources, research partners’ sites and other such meeting and conferences
reasonably requested by the Client. Consultant’s reasonable travel expenses will
be paid by the company or reimbursed as applicable for such travel.

 

2.

INDEPENDENT CONTRACTOR 

Consultant agrees to perform its consulting duties hereto as an independent
contractor. Nothing contained herein shall be considered as creating an
employer-employee relationship between the parties to this Agreement. The Client
shall not make social security, worker’s compensation or unemployment insurance
payments on behalf of Consultant.

 

The parties hereto acknowledge and agree that Consultant cannot guarantee the
results or effectiveness of any of the services rendered by Consultant. Rather,
Consultant shall conduct and provide his services in a professional manner and
in accordance with good industry practice. Consultant will use his best efforts
to assist the Client and does not promise results.

  

 
 

--------------------------------------------------------------------------------

 

 

3.

TIME, PLACE AND MANNER OF PERFORMANCE 

The Consultant shall be available for advice, assistance and counsel to the
officers, directors and other consultants of the Client as such reasonable and
convenient times and places as may be mutually agreed upon. The services of
Consultant shall not be Exclusive but the Consultant will be required to provide
services requested in an expedient and time-sensitive manner. The time, place
and manner of the performance of the services hereunder, including the amount of
time to be allocated by the Consultant to any specific service, shall be
determined at the sole discretion of the Consultant.

  



4.

COMPENSATION



In providing the foregoing services, Consultant shall be responsible for all
ancillary costs incurred not specifically related to business-related travel.
Client shall pay Consultant for his services hereunder as follows:

 

 

(a)

A total monthly cash retainer of $15,000 to be paid in equal installments on the
15th and last day of each month that this agreement is in effect. Any
cancellation of this agreement which would not result in a full calendar month
of service will be pro-rated at the same ratio as the service period in the
month in question. The Client agrees to an immediate cancellation or expiration
payment of $15,000 will be payable to the Consultant.

 

 

(b)

A non-qualified stock option grant of 100,000 option shares at an exercise price
to be determined as the closing price of the Client’s common stock on the date
of the Compensation Committee’s resolution to grant the aforementioned option.
Such option shall vest 25% of the option shares on the date of grant and an
additional 25% on each monthly anniversary of the option grant until fully
vested. The option shall have a seven year term and will expire and no longer be
exercisable after that date.

 

5.

TERM 

The term of this agreement shall be for a period of four (4) months from the
date of Commencement as determined by the date as signed by the Client
representative below. The Client reserves the right to early terminate this
agreement only in the event that the Client has successfully consummated a
funding of at least $10 million at the time of termination.

 

6.

LATE PAYMENT 

The Client hereby commits to payment of each invoice rendered within the terms
typically set by the Consultant but no later than 20 days from receipt of
invoice. In the event of late payment of any compensation due under this
Agreement, and in addition to the rights granted the Consultant under paragraph
8 “Termination” of this Agreement, Consultant may withhold providing additional
services until such past due amounts are brought current. Consultant agrees that
Client may need, from time-to-time, to defer payment for cash flow concerns but
will not do so without prior notification to the consultant.

  

 
 

--------------------------------------------------------------------------------

 

 

7.

CLIENT’S REPRESENTATIONS 

The Client represents that it is in compliance with all applicable Securities
and Exchange Commission reporting and accounting requirements and all applicable
regulatory agencies of the U.S. government. The Client further represents that
it has not been and is not the subject of any enforcement preceding or
injunction by the Securities and Exchange Commission or any state securities
agency or other federal or state regulatory agency.

 

8.

TERMINATION 

(a)

Consultant’s relationship with the Client hereunder may be terminated for any
reason whatsoever, at any time, by either party, upon fifteen (15) days of
written prior notice.

 

(b)

This Agreement may be terminated by either party upon giving written notice to
the other party if the other party is in default hereunder and such default is
not cured within fifteen (15) days of receipt of written notice of such default.

 

(c)

Consultant and Client shall have the right and discretion to terminate this
Agreement should the other party in performing their duties hereunder, violate
any law, ordinance, permit or regulation of any governmental entity, except for
violations which either singularly or in the aggregate do not have of will not
have a material adverse effect on the operations of the Client.

 

(d)

In the Event of any termination hereunder all shares or funds due to or paid to
the Consultant through the date of termination shall be fully earned and
non-refundable and the parties shall have no further responsibilities to each
other except that the Client shall be responsible to make any and all payments
if any, due to the Consultant through the date of the termination and the
Consultant shall be responsible to comply with the provisions of section 10
hereof.

 

9.

WORK PRODUCT/INVENTION ASSIGNMENT

It is agreed that all information and materials produced for the Client shall be
the property of the Client, free and clear of any claims thereto by the
Consultant and the Consultant shall retain no claim or authorship therein. It is
also agreed that any inventions, designs, processes or products that may result
in patent or trademark applications or other intellectual property developed or
discovered during the performance of this contract shall be the property of the
Client.

 

10.

CONFIDENTIALITY 

The Consultant recognizes and acknowledges that it has and will have access to
certain information of the Client and its affiliates that are valuable, special
and unique assets and property of the Client such as affiliates. The Consultant
will not, during the term of this Agreement and for a period of 5 years after
the termination date, disclose, without the prior written consent or
authorization of the Client, any of such information to any person, for any
reason or purpose whatsoever. In this regard, the Client agrees that such
authorization or consent to disclose may be conditioned upon the disclosure
being made pursuant to a secrecy agreement, protective order, provision of
statute, rule, regulation or procedure under which the confidentiality of the
information is maintained in the hands of the person to whom the information is
to be disclosed or in compliance with the terms of a judicial order or
administrative process.

  

 
 

--------------------------------------------------------------------------------

 

 

11.

CONFLICT OF INTEREST 

The Consultant shall be free to perform services for other persons. The
Consultant will notify the Client of its performance of consultant services for
any other person, which could conflict with its obligations under the Agreement.
Upon receiving such notice, the Client may terminate this Agreement or consent
to the Consultant’s outside consulting activities; failure to terminate, this
Agreement within seven (7) business days of receipt of written notice of
conflict shall constitute the Client’s ongoing consent to the Consultant’s
outside consulting services.

 

12.

DISCLAIMER OF RESPONSIBILITY OF ACT OF THE CLIENT

In no event shall Consultant be required by this Agreement to represent or make
management decisions for the Client. Consultant shall under no circumstances be
liable for any expense incurred or loss suffered by the Client as a consequence
of such decisions, made by the Client or any affiliates or subsidiaries of the
Client.

 

13.

INDEMNIFICATION 

(a)

The Client shall protect, defend indemnify and hold Consultant and its assigns
and attorneys, accountants, employees, officers and director harmless from and
against all losses, liabilities, damages, judgments, claims, counterclaims,
demands, actions, proceedings, costs and expenses (including reasonable
attorney’s fees) of every kind and character resulting from, relating to or
arising out of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Client herein, or
(b) negligent of willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Client (c) a violation of state or
federal securities laws.

 

(b)

The Consultant shall protect, defend, indemnify and hold Client and its assigns
and attorneys, accountants, employees, officers and director harmless form and
against all losses, damages, judgments, claims, counterclaims, demands, actions,
proceedings, costs and expenses (including reasonable attorney’s fees) of every
kind and character resulting from, relating to or arising out of (a) the
inaccuracy, non-fulfillment or breach of any representation, warranty, covenant
or agreement made by the Client herein, or (b) negligent of willful misconduct,
occurring during the term thereof with respect to any of the decisions made by
the Client (c) a violation of state or federal securities laws.

 

(c)

This Agreement constitutes and embodies the entire understanding and agreement
of the parties and supersedes and replaces all other or prior understandings,
agreements and negotiations between the parties.

 

15.

WAIVER AND MODIFICATIONS

Any Waiver, alteration, or modification of any of the provisions of this
Agreement shall be valid only if made in writing and signed by the parties
hereto. Each party hereto, may waive any of its rights hereunder without
affecting a waiver with respect to any subsequent occurrences or transactions
hereof.

  

 
 

--------------------------------------------------------------------------------

 

 

16.

BINDING ARBITRATION

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and judgment on
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall be conducted in Orange County,
California.

 

17.

COUNTERPARTS AND FACSIMILE SIGNATURE

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.

 

In witness whereof, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

 

 

Consultant: Dr. Randolph Johnson

 

 

By: __________________________Date: ____________________

Dr. Randolph Johnson

 

 

Client: AtheroNova Inc.

 

By: __________________________Date: ____________________

Thomas Gardner, CEO

 